Debt on a bond, and the plea is a set-off of a larger sum, due on a bond of the plaintiff to the defendant. On the trial, the defendant proved the latter bond as pleaded; and the plaintiff then offered to give in evidence the transcript of the proceedings in a suit, instituted in a court of equity in Tennessee, upon the bill of the present plaintiff against the (15)  defendant, in which the court declared that the bond now pleaded as a set-off was obtained by the defendant from the plaintiff fraudulently, and decreed that the defendant should deliver the same into that court to be canceled.
The defendant objected to receiving the evidence, because it appeared in the transcript that the defendant did not appear in the cause, and had not been served with a process in the suit, and that he was not a citizen or resident in Tennessee, but was a citizen and inhabitant of North Carolina; and that the court proceeded to make the decree upon an order, taking the matter of the plaintiff's bill as confessed by reason of the default of the defendant in not appearing therein, after a notification to do so, which was published for a certain period in a newspaper printed in Tennessee.
The presiding judge was of opinion that it was necessary, to the admission of the evidence, that the plaintiff should otherwise prove that by the law of Tennessee the court was authorized to make a decree against a nonresident person upon such publication. The plaintiff did not offer any further evidence, and was nonsuited; and he appealed.
The Court thinks the defendant's objection good, though not precisely on the ground taken by his Honor. Regularity of judicial proceedings in another State, according to the law of that State, cannot be inquired of here. If an attempt were made to prove that law here, what evidence as high could be adduced as those proceedings themselves? They are the solemn official acts of judges, whose peculiar province it is to administer and expound the laws of their country. No witnesses could be more relied on for their knowledge of the subject, (16)  nor the sanctions under which their opinions would be declared. Our courts cannot set themselves above the courts of Tennessee in determining what is her law. Therefore, as it was said by the Court in Irby v. Wilson, 21 N.C. 568, every judgment, whether final or interlocutory, proves itself to be the regular and right one, according to the *Page 25 
law of the country in which it was given. Consequently no other evidence was requisite on that point.
But, although the proceedings and the decree are to be deemed strictly correct, according to the law of Tennessee, the Court holds, according to the case just cited, that they have no validity here, because the defendant was not in fact made a party to the suit. The State cannot pass a law to operate out of her territory, or to authorize her courts to act on things or persons not within her jurisdiction. Such a statute may bind her own courts, but the courts of other States cannot acknowledge its obligation or aid in executing it, even indirectly.
There is, however, another ground on which the objection ought to have been sustained. The evidence was irrelevant, and for that reason ought to have been rejected, had it been a decree of a court of equity of this State. It established no fact material to the issue in this suit. The decree operates in personam only, and professes to do no more. It is to be enforced only by process of contempt. It does not render this bond less the obligation of the plaintiff in law than it was before the decree. While it is in existence, unpaid and uncanceled, a court of law is obliged to hold it to be the party's deed, leaving the court of equity to act on its suitors, as it is quite able effectually to do. As decree of a court of equity of another State, not for money, but requiring acts by the defendant personally in court, it is plain that a court of law here is not competent to enforce it, but the application should be to that tribunal that has a like jurisdiction in personam, and could compel the performance of the specific act decreed and restrain the defendant   (17) from any unconscientious use of the instrument in the meanwhile.
PER CURIAM.                                                Affirmed.
Cited: Sloan v. McDowell, 71 N.C. 368; Miller v. Leach, 95 N.C. 231;Harris v. Harris, 115 N.C. 588; Rainey v. Hines, 121 N.C. 321;Arrington v. Arrington, 127 N.C. 197.